864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James L. POWELL, Jr., Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
No. 88-3326.
United States Court of Appeals, Federal Circuit.
Nov. 14, 1988.

Before FRIEDMAN, RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, No. DC04328710128, affirming Mr. Powell's removal by the Department of the Treasury for unacceptable performance, is affirmed on the basis of the decision of the Administrative Judge as modified by the Board.

OPINION

2
We have carefully reviewed the record before us, and the several arguments made by Mr. Powell, and conclude that Mr. Powell has not established reversible error in the Board's decision.  5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).   See Lisiecki v. Merit Systems Protection Board, 769 F.2d 1558, 1562 (Fed.Cir.1985), cert. denied, 475 U.S. 1108 (1986).